Romania fully associates itself with the statement made 
on behalf of the European Union by President Nicolas 
Sarkozy. I should simply like to make a few remarks 
with regard to issues of particular interest to my 
Government. I should like to frame my statement 
around two words: responsibility and solidarity. 
 The basic purpose of the high-level meeting that 
took place on 25 September was to review the progress 
made in the implementation of the Millennium 
Development Goals and evaluate the feasibility of 
achieving them. It was a matter not of whether they 
were appropriate or reasonable, which they obviously 
are, but rather of determining the viability of 
implementing them in the face of new challenges. The 
conclusion was that international cooperation and 
determination could provide a solution, provided that 
responsibilities were met and solidarity forthcoming. In 
doing so, we would be making the idea of community 
concrete. 
 With regard to climate change, the world energy 
crisis and food security, I should simply like to say that 
the vulnerability of nature is inevitably linked to our 
increased technological capacity to influence the 
climate — sometimes irreversibly — through the 
cumulative effects of human activity; hence the moral 
imperative of responsibility to the future. We cannot 
separately or individually find solutions to the 
problems that affect us all, in particular global 
warming and the energy crisis. 
 In the face of all those interconnected challenges, 
it is our responsibility to better equip the United 
Nations with the necessary means to coordinate 
effective joint efforts. The revitalization of the General 
Assembly, system-wide coherence, Security Council 
reform and, not least, the reform of the Department of 
Political Affairs are all areas in which we have a 
responsibility to make significant progress. It is 
encouraging that there has been an effort to find 
common denominators in many projects and initiatives. 
 Any reform of the Security Council must take 
into account the legitimate aspirations of the regional 
groups, with the ultimate goal of ensuring a more 
representative, legitimate, transparent and effective 
Council. 
 If we expect results from the United Nations, we 
must provide it with the appropriate resources. 
Following the reform of the Department of 
Peacekeeping Operations, it is only logical to 
strengthen the capacity for analysis, political 
mediation, foresight and preventive diplomacy of the 
Department of Political Affairs. My country is ready 
once again support the initiative for institutional 
consolidation, in particular as regards a European 
regional office charged with expanding its reach to the 
Western Balkans and the Black Sea region.  
 United Nations regional political offices could 
also increase their cooperation with regional and 
subregional organizations, whose resources should be 
in synergy with those of the global Organization. The 
cooperation between the United Nations, the African 
Union and other subregional organizations during the 
recent crises in the Darfur region of the Sudan, in 
Kenya and in Zimbabwe are all encouraging examples. 
We also welcome the ongoing cooperation between the 
United Nations and the International Organization of la 
Francophonie. 
 I should now like to say a few words on 
democratization. Romania welcomes the substantial 
expansion and improvement of cooperation in the 
Conference of New or Restored Democracies, 
including the unprecedented efforts of Qatar in that 
regard.  
A/63/PV.13  
 
08-53122 34 
 
 The current challenges should give rise to 
renewed international cooperation. The network of 
democratic solidarity that provides support to countries 
emerging from conflict or from autocratic regimes is 
founded on a philosophy of freedom that repudiates 
threats from international terrorism or radicalism, 
which have developed their own network as a sort of 
parallel globalization based on fear. However, the 
international network of cooperation should not have 
anxiety and fragility as its common denominators, but 
instead the natural propensity of States and 
organizations that share the same values, principles and 
objectives, namely, freedom and respect for the law 
and the dignity of the human being. Allow me to recall 
that, on Romania’s initiative, in 2000 the General 
Assembly adopted its comprehensive resolution 55/96, 
which set out the defining characteristics of 
democracy. 
 Peacekeeping missions remain the backbone of 
the international role of the United Nations. Post-
conflict normalization and rebuilding should be an 
integral part of the international strategy to deal with 
potential breaches of peace or the reignition of 
conflicts. My country acknowledges and praises the 
endeavours of United Nations personnel in Kenya, 
Iraq, Myanmar, northern Uganda, Somalia, Cyprus, the 
Central African Republic and Nepal. 
 The progress made in Iraq and Afghanistan 
should trigger renewed solidarity with the peoples of 
those countries. The efforts of the international 
community to stabilize and ensure the success of the 
ongoing deep transformations in Iraq and Afghanistan 
should be matched by renewed commitment on the part 
of the Iraqi and Afghan political leadership to reach 
compromises and comprehensive agreements allowing 
for political reconciliation and economic development. 
 Romania remains committed to the democratic 
future of both countries. Romania was first among the 
countries that are not members of the Paris Club to 
agree, in 2005, to the terms of debt relief for Iraq. The 
NATO summit held this year in Bucharest reconfirmed 
solidarity and engagement with Afghanistan. Any 
security agreements to complement or replace the 
current security arrangements in Iraq have to take into 
account the need to ensure the protection of United 
Nations personnel in order that the United Nations 
Assistance Mission for Iraq and the Organization’s 
specialized agencies, funds and programmes can 
properly fulfil their extended mandates in Iraq. 
 I should now like to say a few words about the 
Human Rights Council. Romania has encouraging 
expectations following the start of the activities of the 
Council’s Universal Periodic Review mechanism. 
Under the Romanian presidency, the Council examined 
32 national reports, including my country’s own report. 
The debates generated valuable recommendations and 
entailed remarkable commitments with regard to the 
universal application of recognized international 
standards for human rights and fundamental freedoms. 
We should not weaken our support for the Human 
Rights Council or for the Office of the High 
Commissioner. 
 The widespread impact of humanitarian crises 
resulting from conflicts and natural disasters requires, 
again and again, our solidarity with the people in need. 
The tragedy of 7 million Sudanese, almost 5 million 
Palestinian refugees, 5 million Iraqi internally 
displaced persons and refugees, 3 million Afghan 
refugees and 1.4 million Congolese and 1 million 
Somali internally displaced persons should catalyse 
concrete actions of assistance. The recent Georgian 
crisis also added to the international statistics on 
internally displaced persons and refugees. Yet, numbers 
as such should not obscure in our conscience the 
terrible individual tragedies implied by these 
humanitarian catastrophes. 
 Aware of that plight, Romania is preparing to 
host a special evacuation transit centre for persons in 
urgent need of international protection and onward 
resettlement. The centre would provide temporary 
shelter for refugees facing immediate danger in their 
countries of origin, pending final resettlement in third 
countries. 
 The appalling humanitarian crises of recent 
decades should prompt a renewed effort to define ways 
to prevent and adequately react to such situations and, 
furthermore, to rebuild for durable conflict resolution. 
Further efforts should be made to forge a common 
understanding of the conditions and application of the 
principle of the responsibility to protect.  
 Romania resolutely promotes international 
cooperation in the areas of crime prevention and 
believes that prosecutorial services represent one of the 
main pillars of the criminal justice system. My country 
is preparing to host, in March 2009, the third world 
 A/63/PV.13
 
35 08-53122 
 
summit of attorneys general, prosecutors general and 
chief prosecutors. The meeting is to be organized with 
the support of the United Nations Office on Drugs and 
Crime and will focus on prosecutorial independence 
for effectiveness, integrity and public confidence. We 
look forward to welcoming the international 
community’s representatives in Bucharest next spring. 
 Allow me now to turn to the issue of protracted 
conflicts. It has always been striking to hear the 
recurrent references to frozen conflicts. Let us be 
honest: no conflict stays frozen indefinitely without 
consequences. The recent crisis in Georgia proved that 
the international community cannot hide or shy away 
from dealing with uncertain situations under the 
assumption that they will simply disappear eventually. 
On the contrary, uncertain situations and grey zones 
gradually produce effects, effect changes in the status 
quo and can, from apparent tranquillity, spew forth the 
magma of delayed — and thus amplified — conflicts. 
A dormant volcano can still be an active one. Unsolved 
issues carrying latent threats are not socially or 
politically neutral, since they generate new realities 
and risks to stability and security. 
 Deferring the solution of a crisis is not a suitable 
answer. Only a negotiated formula, with the support of 
bona fide international and regional mediation and 
assistance, can provide long-term and enduring 
solutions. The crisis in South Ossetia, with its 
reverberations in Abkhazia and the entire State of 
Georgia and beyond, should focus the attention of the 
international community on all protracted conflicts in 
the area, including Transdniestria and Nagorny 
Karabakh. 
 We have to have a new energetic and 
comprehensive approach to the so-called protracted 
conflicts. It is time to jointly understand the danger and 
take action. The United Nations and its Security 
Council should play their parts and accordingly assume 
their responsibility. Hesitation is not helping. Full 
observance of all principles and norms of international 
law, including the territorial integrity of States, is a 
must for all of us if we want peace, security, stability 
and prosperity to prevail. 
 One of the main objectives of the international 
community should be to consolidate stabilization and a 
democratic future across the entire Black Sea region. 
Romania promotes a wide range of cooperation ideas 
in the Black Sea area. If we take a closer look, we can 
see a region with a large population, an important hub 
for energy and transport flows and great economic 
potential. The United Nations should be there to assist 
the region, not only in unfreezing conflicts but also in 
helping coastal countries to cooperate to solve 
problems related to pollution, illegal migration, 
organized crime and drug trafficking, so as to project 
stability and to support development. 
 I now turn to disarmament, non-proliferation and 
the fight against terrorism. I should like to underline 
that responsibility and solidarity are also basic pillars 
of the international norms in that regard. That leads me 
to say, as many before me have done, that statements 
such as the one made a few days ago in the Assembly 
about Israel are unacceptable. 
 First, every State has an essential responsibility 
to effectively and comprehensively implement its 
commitments by promoting the necessary legal 
framework and establishing appropriate mechanisms 
for verification and control. 
 Secondly, there is a need for solidarity and 
cooperation at the regional and multilateral levels so 
that national measures and actions are recognized and 
implemented. Romania has always demonstrated its 
interest and readiness to work together with all States 
members of the international community in that 
respect. The most recent proof of that is the 
contribution of my country to the seven-nation 
initiative on nuclear disarmament and non-proliferation 
launched by Norway in 2005. Concrete examples of 
our involvement include the international seminar on 
how the Black Sea region can contribute to improved 
global security, which was hosted in Bucharest in 2007, 
and other activities aimed at promoting the objectives 
of that cross-regional initiative. 
 Allow me to conclude by calling for effective 
multilateralism and the strengthening of the United 
Nations. After all, some questioned the relevance of the 
United Nations after the end of the cold war. The 
Organization has never lacked for criticism or 
scepticism. We do not believe the issue to be one of 
trying to regain a sense of lost purpose. The United 
Nations continues to be the broadest and most 
inclusive Organization in the world and enjoys a 
special reputation and legitimacy. The United Nations 
provides a forum for all Member States — large or 
A/63/PV.13  
 
08-53122 36 
 
small, rich or poor, developed or developing — to have 
their voices heard and heeded.  
 Instead, the question for all Member States is 
how to make the world Organization and its specialized 
agencies, funds and programmes more effective, 
responsible and coherent in the face of new and 
ongoing challenges. If the moral imperative that should 
lead us to carry out our responsibilities and 
demonstrate solidarity in order to advance the cause of 
humankind is not enough, then what we need is to look 
towards the pragmatic aspect, namely, the utility and 
sense implied in the fact that the world’s well-being 
contributes to the well-being of our own countries and 
citizens. 
 History is a good teacher, provided we learn from 
its lessons. History shows us the virtues of joint efforts 
and the benefits of cooperation. We are still far from 
the Kantian dream of a stable world order that is 
democratic and prosperous. But we can move ever 
closer to it through multilateralism and the 
strengthening of the United Nations. 